728 N.W.2d 433 (2007)
E.R. ZEILER EXCAVATING, INC., Plaintiff-Appellee,
v.
VALENTI TROBEC CHANDLER, INC., Defendant, and
NAS Surety Group a/k/a North American Specialty Insurance, Defendant-Appellant, and
Doma Properties Limited Partnership, Defendant-Appellee.
Docket No. 131297. COA No. 257447.
Supreme Court of Michigan.
March 26, 2007.
On order of the Court, the application for leave to appeal the April 18, 2006 judgment of the Court of Appeals is considered, *434 and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.